Exhibit 10.1

FIRST SUPPLEMENTAL INDENTURE

FIRST SUPPLEMENTAL INDENTURE, dated as of October 4, 2006, among MEDAREX, INC.,
a New Jersey corporation (the “Company”) and Wilmington Trust Company, a
Delaware banking company, as trustee (the “Trustee”).

WHEREAS, the Company has duly issued its 2.25% Convertible Senior Notes due May
15, 2011 (the “Notes”), in the aggregate principal amount of $150,000,000
pursuant to an Indenture dated as of May 3, 2004 (the “Indenture”), between the
Company and the Trustee; and

WHEREAS, the Notes are outstanding on the date hereof; and

WHEREAS, Section 8.2 of the Indenture provides that the Company and the Trustee
may amend certain provisions of the Indenture with the written consent of the
Holders (as defined in the Indenture) of at least a majority of the aggregate
principal amount of the then outstanding Notes and execute a supplemental
indenture; and

WHEREAS, the Company solicited, and has received, consents upon the terms and
subject to the conditions set forth in the Consent Solicitation Statement dated
September 22, 2006, and the accompanying consent letters, from Holders
representing at least a majority in aggregate principal amount of the
outstanding Notes to certain amendments described therein to the Indenture; and

WHEREAS, the Company wishes to enter into this First Supplemental Indenture
pursuant to Section 8.2 of the Indenture, to amend Section 1.1, Section 2.2 and
Section 14.4 of the Indenture; and

WHEREAS, Section 8.4 of the Indenture provides that a supplemental indenture
becomes effective in accordance with its terms and thereafter binds every
Holder;

NOW, THEREFORE, the parties hereto agree as follows:

SECTION 1.                            DEFINITIONS.

Capitalized terms not defined herein shall have the meaning given to such terms
in the Indenture.

SECTION 2.                            AMENDMENT TO SECTION 1.1.

Section 1.1 of the Indenture is hereby amended to include the following
definitions:

“Covenant Reversion Date” means the earlier of (a) 5:00 p.m., New York City
time, on December 31, 2006, or (b) the business day immediately following the
date on which the Company has satisfied the Financial Reporting Covenant
Condition.

“Financial Reporting Covenant Condition” means the date at which the Company has
filed with the Trustee an amendment to its Annual Report on Form 10-K for the
year ended December 31, 2005, an amendment to its Quarterly Report on Form 10-Q
for the quarter ended March 31, 2006, each including restated financial
statements, and any further periodic reports required to be filed with the SEC
for each period ending after March 31, 2006.

SECTION 3.                            AMENDMENT TO SECTION 2.2

The third paragraph of the subsection “Form of Reverse” of Section 2.2 of the
Indenture is hereby deleted in its entirety and replaced with the following:

“The Securities are subject to redemption at the option of the Company
(“Optional Redemption”), in whole or in part, upon not more than 60 and not less
than 30 days’ notice to Holders prior to the

1


--------------------------------------------------------------------------------




 

Redemption Date in cash at a Redemption Price (expressed as a percentage of the
principal amount) of 100.3% for the period beginning on May 15, 2010 and ending
on May 14, 2011 and at a Redemption Price equal to 100.0% of the principal
amount on and after May 15, 2011, together, in each case, with accrued and
unpaid interest, if any, on the principal amount of the Securities to be
redeemed to, but not including, the Redemption Date; provided, however, that
interest installments on Securities whose Stated Maturity is on or prior to such
Redemption Date will be payable to the Holders of such Securities, or one or
more Predecessor Securities, of record at the close of business on the relevant
Record Dates referred to on the face hereof, all as provided in the Indenture;
and provided further, that no such Optional Redemption may occur unless the
Closing Price Per Share of the Company’s Common Stock for at least 20 Trading
Days of the 30 consecutive Trading Day period ending on the date one day prior
to the date the Company gives notice to Holders is greater than 150% of the
Conversion Price on the date of such notice.”

SECTION 4.                            AMENDMENT TO SECTION 14.4.

Section 14.4 of the Indenture is hereby deleted in its entirety and replaced
with the following:

“SECTION 14.4  Reports by Company

The Company shall file with the Trustee and the Commission, and transmit to
Holders, such information, documents and other reports, and such summaries
thereof, as may be required pursuant to the Trust Indenture Act at the times and
in the manner provided pursuant to such Act; provided that any such information,
documents or reports required to be filed with the Commission pursuant to
Section 13 or 15(d) of the Securities Exchange Act of 1934 shall be filed with
the Trustee within 15 days after the same is so required to be filed with the
Commission.

Delivery of such reports, information and documents to the Trustee is for
informational purposes only and the Trustee’s receipt thereof shall not
constitute constructive notice of any information contained therein or
determinable from information contained therein, including the Company’s
compliance with any of its covenants hereunder (as to which the Trustee is
entitled to rely exclusively on Officers’ Certificates).

Notwithstanding the foregoing, the Company shall not be required to comply with
this Section 14.4 until the Covenant Reversion Date; provided, however, that the
Company shall satisfy the Financial Reporting Covenant Condition on or prior to
the Covenant Reversion Date.  Once the Company has satisfied the Financial
Reporting Covenant Condition, the Company will not be required to comply with
this Section 14.4 for any period ending on or prior to December 31, 2005.”

SECTION 5.                            MISCELLANEOUS.

Section 5.1            New York Law to Govern.  THE INTERNAL LAW OF THE STATE OF
NEW YORK SHALL GOVERN AND BE USED TO CONSTRUE THIS FIRST SUPPLEMENTAL INDENTURE
WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT
THAT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED
THEREBY.

Section 5.2            Counterparts.  The parties may sign any number of copies
of this First Supplemental Indenture.  Each signed copy shall be an original,
but all of them together represent the same agreement.

Section 5.3            Effect of Headings.  The Section headings herein are for
convenience only and shall not affect the construction hereof.

Section 5.4            Confirmations; Effectiveness.  As amended by this
Supplemental Indenture, the Indenture and the Notes are ratified and confirmed
in all respects, and the Indenture as so amended shall be read, taken and
construed as one and the same instrument.  This Supplemental Indenture shall
form a part of the Indenture for all purposes, and every holder of Notes
heretofore or hereafter authenticated and delivered shall be bound hereby.

Section 5.5            Trust Indenture Act.  If and to the extent that any
provision of this Supplemental Indenture

2


--------------------------------------------------------------------------------




 

limits, qualifies or conflicts with another provision included in this
Supplemental Indenture or in the Indenture, which is required to be included in
this Supplemental Indenture or the Indenture by the Trust Indenture Act of 1939,
as amended (the “TIA”), such required provision of the TIA shall control.

Section 5.6            Separability Clause.  In case any provision in this
Supplemental Indenture or in the Notes shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

[Signatures on following page]

3


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties hereto have caused this First Supplemental
Indenture to be duly executed and attested, all as of the date first written
above.

MEDAREX, INC.

 

 

 

 

 

By:

/s/ Christian S. Schade

 

 

Name:

Christian S. Schade

 

 

Title:

CFO

 

 

 

 

 

 

 

WILMINGTON TRUST COMPANY, a Delaware banking company, as Trustee

 

 

 

 

 

By:

/s/ W. Thomas Morris, II

 

 

Name:

W. Thomas Morris, II

 

 

Title:

Assistant Vice President

 

4


--------------------------------------------------------------------------------